tcmemo_2011_148 united_states tax_court estate of louise paxton gallagher deceased f gordon spoor personal representative petitioner v commissioner of internal revenue respondent docket no filed date decedent owned big_number units of paxton media group llc representing a 15-percent ownership_interest in the limited_liability_company held fair_market_value of the units determined sec_2031 i r c james r spoor and jon m wilson for petitioner stephen r takeuchi for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency the notice respondent determined a deficiency of dollar_figure in federal estate_tax due from the estate of louise paxton gallagher decedent the only issue for decision is the fair_market_value of big_number membership interests units in paxton media group llc pmg a kentucky limited_liability_company l l c included in decedent’s gross_estate unless otherwise stated section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference the parties agree that venue for appeal of a decision in this case would lie in the u s court_of_appeals for the eleventh circuit background decedent died on date the valuation_date among the assets includable in her gross_estate are big_number units of pmg 1the parties to a tax_court decision may by stipulation in writing designate the u s court_of_appeals in which an appeal of the decision would lie see sec_7482 decedent’s units or the units as of the valuation_date decedent’s estate was pmg’s largest single unit holder holding percent of the company’s big_number outstanding units on date the co-personal representatives of decedent’s estate frederick gordon spoor petitioner and j frederick paxton filed a form_706 united_states estate and generation-skipping_transfer_tax return the return on behalf of decedent’s estate the return stated that the fair_market_value of decedent’s units as of the valuation_date was dollar_figure or dollar_figure per unit based upon a date appraisal of the company’s units by david michael paxton mr paxton pmg’s president and chief_executive_officer they did not elect alternative valuation under sec_2032 upon j frederick paxton’s death petitioner became the sole personal representative of decedent’s estate respondent selected the return for examination and on date petitioner received respondent’s notice of proposed_adjustment which proposed dollar_figure as the fair_market_value of decedent’s units as of the valuation_date after unsuccessful settlement negotiations with respondent3 and an appeal request to 2the personal_representatives also made a sec_6166 election on the return choosing to defer payment of the qualifying estate_tax 3after the negotiations failed respondent sent petitioner an amended notice of proposed_adjustment dated date continued respondent’s appeals_office petitioner obtained an independent appraisal from sheldrick mcgehee kohler llc smk appraising the units at dollar_figure as of the valuation_date on date respondent issued the notice confirming the notice of proposed_adjustment and valuing the units at dollar_figure as of the valuation_date on date petitioner filed a petition with this court for redetermination of the deficiency relying on the smk appraisal’s fair_market_value determination before the start of trial petitioner hired another appraiser richard c may who valued decedent’s units at dollar_figure as of the valuation_date on date petitioner filed an amendment to the petition to reflect this new appraisal before trial respondent hired klaris thomson schroeder inc kts to value decedent’s units as of the valuation_date kts determined a fair_market_value of dollar_figure less than the amount used to determine the tax_liability on the notice organization and operation of pmg w f paxton formed pmg in in paducah kentucky the privately held and family-owned newspaper publishing company initially operated one newspaper pmg grew by acquiring continued although the amended notice of proposed_adjustment corrected certain errors in the original notice of proposed_adjustment the proposed fair_market_value of decedent’s units remained unchanged underperforming companies and improving their financial performance due in part to that strategy by date pmg published daily newspapers paid weekly publications and a few specialty publications and owned and operated a television station pmg was carrying out that acquisition strategy as of the valuation_date pmg serves primarily small and mid-sized communities in the southeastern and midwestern united_states pmg dominates the print media in those communities by reporting mostly local news unlike its competitors that dominance generates higher and more consistent revenue streams for pmg than are received by other companies in the industry on date pmg elected to become an s_corporation within the meaning of sec_1361 on the same day pmg executed a shareholder agreement to protect its s election by restricting the sale of its stock pmg later amended the agreement to ensure continued election protection upon its conversion to an l l c in the election and shareholder agreement restrictions were in place as of the valuation_date and there was no plan to discontinue the s election at that time on date pmg acquired a 50-percent interest in high point enterprises inc high point with an option to purchase the remaining percent at fair_market_value upon the death of high point’s publisher high point’s publisher died on date pmg exercised its option to purchase the remaining 50-percent interest in high point on date pmg adopted two stock_option programs one in and one in providing key executives of pmg with options to purchase units as of date pmg had a total of big_number options outstanding under both programs of which big_number were vested the average strike_price of the options outstanding was dollar_figure in date wachovia capital markets llc which pmg had hired to arrange and syndicate a dollar_figure senior secured credit facility the facility distributed a confidential information memorandum cim to potential lenders in connection with the proposed facility pmg intended to use the financing to secure additional capital for future acquisitions and to refinance its existing debt pmg later increased the amount of the facility to dollar_figure intending to use the additional dollar_figure as capital for acquisitions the cim’s terms and conditions required pmg to adhere to scheduled principal repayments and reductions in the aggregate commitment of the lenders the cim matured and final payment was due years from the facility’s closing date financial information from through pmg’s total operating revenue and net_income were as follows fiscal_year ended revenues dollar_figure big_number big_number big_number big_number big_number big_number net_income dollar_figure big_number big_number big_number big_number big_number big_number as of date pmg’s audited balance_sheet showed total assets valued at dollar_figure liabilities of dollar_figure current liabilities of dollar_figure and long-term obligations of dollar_figure and members’ equity of dollar_figure respondent’s expert at trial respondent offered john a thomson mr thomson as an expert in business valuation he is vice president and managing director of kts’s long beach california office he is also an accredited senior appraiser of the american society of appraisers is a member of the appraisal institute and has directed and conducted several valuation appraisals of various business enterprises the court accepted mr thomson as a business valuation expert and received his written report into evidence as his direct testimony mr thomson valued the units using both a market approach and an income approach he applied a 17-percent minority discount to the result under the income approach and then applied a 31-percent marketability discount to the results under both approaches after according both approaches equal weight mr thomson derived a unit value for pmg of dollar_figure concluding that decedent’s units had a fair_market_value of dollar_figure petitioner’s expert petitioner offered his appraiser richard c may mr may as an expert in valuation mr may has previously performed several appraisals of publishing companies including those holding radio and tv broadcast assets the court accepted him as an expert in business valuation and received his written report into evidence as his direct testimony mr may relied primarily on the income approach in valuing decedent’s units using the market approach only to establish a reasonable estimate of fair_market_value after certain adjustments and applying a percent lack of marketability discount to his result he concluded that the fair_market_value of decedent’s units was dollar_figure or dollar_figure per unit opinion i introduction we must determine the fair_market_value of decedent’s units on the valuation_date the units were included in her gross_estate and valued on the estate_tax_return at dollar_figure per unit relying on mr may’s expert testimony petitioner now argues that the correct fair_market_value is dollar_figure per unit in estate of hinz v commissioner tcmemo_2000_6 we stated it is well settled that the valuation of an asset in a tax_return is an admission by the taxpayer when that valuation is inconsistent with a later position taken by the taxpayer see 412_f2d_800 3d cir affg tcmemo_1968_126 mcshain v commissioner t c pincite it is equally well settled that such an admission is not conclusive and that the trier of fact is entitled to determine based on all the evidence what weight if any should be given to the admission mcshain v commissioner supra that is admission is not here used in the binding sense of rule c f or e but rather in the evidentiary sense of rule d of the federal rules of evidence in 92_tc_312 we required cogent proof that the value of stock reported on an estate_tax_return was erroneous in rabenhorst v commissioner tcmemo_1996_92 a gift_tax case we stated this cogent proof principle is essentially synonymous with the general burden_of_proof set forth in rule a we thus assume that petitioner may overcome the estate_tax_valuation of the units by a preponderance_of_the_evidence see 109_tc_463 the usual measure of persuasion required to prove a fact in this court is ‘preponderance of the evidence’ which means that the proponent must prove that the fact is more probable than not citations omitted affd 192_f3d_844 9th cir in his notice_of_deficiency respondent valued decedent’s units at dollar_figure a unit relying on mr thomson’s expert testimony respondent now argues that the fair_market_value was at least dollar_figure per unit which we regard as a concession see estate of hinz v commissioner supra finding that the commissioner conceded his valuation position as set forth in the notice_of_deficiency by arguing for a lower fair_market_value on brief ii burden_of_proof in general a taxpayer bears the burden_of_proof rule a however sec_7491 shifts the burden_of_proof to the commissioner in certain situations if the taxpayer raises the issue introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability and demonstrates compliance with the applicable_requirements of sec_7491 petitioner raised the issue of sec_7491 in his posttrial brief we need not address whether sec_7491 applies because the parties have provided sufficient evidence for us to find that the value of decedent’s units as of the valuation_date was dollar_figure see 133_tc_340 iii law sec_2001 imposes a tax on the transfer of a decedent’s taxable_estate the value of which includes the fair_market_value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2031 411_us_546 fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs the willing buyer is a hypothetical person therefore an actual buyer’s personal characteristics are disregarded 94_tc_193 if the property to be valued is stock of a closely_held_corporation its fair_market_value is best determined through arm’s-length sales near the valuation_date of reasonable amounts of that stock estate of noble v commissioner tcmemo_2005_2 accord 79_tc_938 if it is not possible to so value the stock however fair_market_value is calculated by analyzing the value of publicly traded stock in comparable corporations engaged in the same or a similar line_of_business as well as by considering certain factors that an informed buyer and seller would consider estate of noble v commissioner supra 4the factors include the company’s net_worth prospective earning and dividend-paying capacity and other_relevant_factors including the economic outlook for the particular industry the company’s position in the industry the company’s management the degree of corporate control represented by the block of stock to be valued and the value of publicly traded stock_or_securities of corporations engaged in the same or similar lines of business see sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 modified by revrul_65_193 1965_2_cb_370 iv expert opinions the parties rely principally on expert testimony to establish the fair_market_value of decedent’s units as of the valuation_date in addition to the expert testimony of mr thomson respondent also called as a witness mr paxton pmg’s former chief financial officer and current president and chief_executive_officer beginning in mr paxton as chief financial officer authored pmg’s annual valuation reports which reported the fair_market_value of its stock or units as of that year although mr paxton testified as to his date valuation report which formed the basis for the value reported in the return petitioner requests that we adopt mr may’s appraised value valuation is a question of fact estate of newhouse v commissioner supra pincite courts often consider expert witnesses’ opinions in deciding such cases however we are not bound by the opinion of any expert witness and may accept or reject such testimony in the exercise of our sound judgment 304_us_282 estate of newhouse v commissioner supra pincite although we may accept an expert’s opinion in its entirety we may instead select what portions of the opinion if any to accept 86_tc_547 see 74_tc_441 because valuation involves an approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence estate of heck v commissioner tcmemo_2002_34 the parties disagree over the date of financial information relevant to a date-of-death valuation of decedent’s units the appropriate adjustments to pmg’s historical financial statements the propriety of relying on a market- based valuation approach specifically the guideline company method in valuing the units and if appropriate the proper manner of applying that method the application of the income approach specifically the discounted cashflow valuation method the appropriate adjustments to pmg’s enterprise value and the proper type and size of applicable discounts 5the parties also disagree as to whether mr paxton’s date valuation report identifies the highest possible fair_market_value for decedent’s units petitioner argues that as of the valuation_date the only available market for pmg units was pmg’s discretionary redemption policy under which only percent of decedent’s units could have been redeemed annually assuming no other unitholder elected to have his units redeemed that same year petitioner thus concludes that only percent of decedent’s units were worth the amount determined in mr paxton’s report because that is the most that could have been sold to pmg at that time the remaining percent of the units would be worth less than the value per unit shown in mr paxton’s report petitioner’s argument fails on three accounts first and most fundamentally petitioner has failed to support his factual claim that there was no market for the paxton units other than pmg as of the valuation_date mr spoor’s testimony continued v date of financial information property includable in a decedent’s gross_estate is valued as of the valuation_date on the basis of market conditions and facts available on that date without regard to hindsight 131_tc_8 citing 88_tc_38 subsequent events may be considered however to the extent that such events may shed light upon a fact circumstance or factor as it existed on the valuation_date gross v commissioner tcmemo_1999_254 affd 272_f3d_333 6th cir mr thomson bases his valuation analysis on data gathered from pmg’s internally prepared financial statements ending date and financial information for comparable public companies as of the quarter ending date he considered that information to be more accurate than earlier data despite the quarterly report’s publication or months after the valuation_date in contrast mr may’s report relies upon continued concerning his attempts to sell units is vague and unsupported by specific facts or corroborating data second petitioner did not offer mr paxton as an expert witness and even if he had we are not bound by the opinion of any expert witness see 94_tc_193 third petitioner erroneously bases his argument on the particular characteristics of the buyer of decedent’s units see 92_tc_312 under the hypothetical willing buyer willing seller standard decedent’s stock cannot be valued by assuming that sales would be made to any particular person financial information for comparable public companies ending date the latest quarterly data available before the valuation_date and pmg’s internally prepared financial statements ending date the latest statements published before the valuation_date mr may declined to use the date financial statements stating that a willing buyer and willing seller would be unaware of the information as of the valuation_date since the statements likely would not have been closed and published by such date we agree with mr thomson that the date financial information should be used in valuing decedent’s units petitioner argues that the june information was not publicly available as of the valuation_date preventing a willing buyer and seller from relying upon it in determining fair_market_value that is not to say however that our hypothetical actors could not make inquiries of pmg or of the guideline companies or of financial analysts which would have elicited non-publicly available information as to end-of-june conditions moreover we understand mr thomson’s testimony to be that the date financial information accurately depicts the market conditions on the valuation_date not that a willing buyer and seller would have relied upon the data importantly petitioner has not alleged an intervening event between the valuation_date and the publication of the june financial statements that would cause them to be incorrect see gross v commissioner supra therefore we shall rely on the june and financial information for comparable public companies and pmg respectively vi adjustments to pmg’s historical financial statements before commencing their valuation analyses both mr thomson and mr may subtracted items not expected to recur in the future nonrecurring items from pmg’s historical financial statements to better represent the company’s normal operations the experts disagree only as to the appropriate number of adjustments mr thomson made one adjustment to pmg’s income statements subtracting a dollar_figure gain on divested newspapers in mr may made among other adjustments the following three adjustments to pmg’s earnings reduced pmg’s earnings before interest taxes depreciation and amortization ebitda by a dollar_figure gain on divested newspapers subtracted from both ebitda and earnings before interest and taxes ebit a dollar_figure gain from a life_insurance_policy pmg inherited through an acquisition and subtracted from both ebitda and ebit a dollar_figure positive claim experience from pmg’s self-insured health insurance respondent objects to those three adjustments we are unclear as to why respondent objects to the newspaper divestiture adjustment since his own expert on whose appraisal he relies made the same adjustment we thus consider respondent to have acquiesced to the adjustment however we disregard mr may’s self-insured health insurance and life_insurance_policy adjustments because he provides no explanation as to why the gains were nonrecurring see 101_tc_412 granting little weight to an expert’s valuation report because it was deficient in providing data and support for its conclusions mr may also made adjustments for the following net pension income or expense and other income or expense in his report mr may stated that pmg had an overfunded defined_benefit_plan which for most years increased the company’s reported net_income he eliminated the pension amounts from pmg’s historical financial statements in showing its ebitda adding back the full amount of the overfunding dollar_figure to pmg’s enterprise value mr may has failed adequately to explain both his dollar_figure calculation and the reason for assuming the overfunded plan provided no annual_benefit under the discounted cashflow method thus prompting its exclusion from pmg’s financial statements because we fail to understand his adjustments we shall disregard them see estate of jung v commissioner supra pincite parker v commissioner t c pincite mr may also failed to explain his other income expense adjustments which we similarly disregard vii the guideline company methodology we must next decide whether the guideline company method is an appropriate method to use in valuing decedent’s units of pmg and if appropriate the size and nature of applicable discounts and adjustments a generally accepted method for valuing stock of a closely held company the guideline company method is a market-based valuation approach that estimates the value of the subject company by comparing it to similar public companies estate of true v commissioner tcmemo_2001_167 affd 390_f3d_1210 10th cir since the method determines fair_market_value using market data from similar public companies guideline companies the selection of appropriate comparable companies is of paramount importance estate of hendrickson v commissioner tcmemo_1999_278 both parties’ experts used that method in their analyses but only respondent’s expert mr thomson relied upon its results in valuing decedent’s units petitioner argues that such reliance is improper because no companies sufficiently similar to pmg exist to support the method’s application we discuss and evaluate mr thomson’s guideline company analysis below a mr thomson’s guideline companies and analysis to identify pmg’s guideline companies mr thomson compiled a list of publicly held companies from 10k wizard stockselector com and yahoo com screening out those not operated primarily as newspaper publishing companies he identified potential companies from the list ultimately selecting the four most similar in size to pmg journal register co lee enterprises inc the mcclatchy co and pulitzer inc and subsidiaries pulitzer inc he believed those companies to be the most comparable to pmg because their underlying price multiples generally reflect an investor’s assessment of both current and future earnings prospects as well as the business and financial risks inherent in the company’s business as of the valuation_date mr thomson analyzed the four chosen guideline companies based on a mvic-to-ebitda6 price multiple value indication he first determined that the mvic-to-ebitda price multiples for journal register co lee enterprises inc the mcclatchy co and pulitzer inc as of date were and respectively with a median multiple of he then calculated pmg’s price multiple by adjusting the guideline companies’ median multiple downward to because pmg’s ebitda growth rates slowed while those same growth rates reported by the guideline companies improved pmg was at a size 6mvic ebitda represents the market_value of invested capital in relation to earnings before interest taxes depreciation and amortization disadvantage and all else equal private companies tend to sell for less than public companies mr thomson applied pmg’s price multiple to pmg’s adjusted ebitda and subtracted the company’s interest-bearing debt as of date concluding that pmg’s marketable minority interest value was dollar_figure rounded at the valuation_date upon applying a 31-percent marketability discount to account for the lack of marketability inherent in a minority interest of a closely held company he determined that the fair_market_value of the members’ equity in pmg on an aggregate minority interest basis as of the valuation_date was dollar_figure rounded under that method b guideline companies not sufficiently comparable to pmg mr thomson failed to analyze sufficiently comparable publicly held companies to warrant application of the guideline company method herein publicly held companies involved in similar rather than the same lines of business may act as guideline companies sec_2031 however as similarity to the company to be valued decreases the number of required comparables increases in order to minimize the risk that the results will be distorted by attributes unique to each of the guideline companies estate of heck v commissioner tcmemo_2002_34 while the small number of guideline companies chosen by mr thomson are engaged in business ventures similar to pmg’s their differences from pmg prevent a reliable comparison size as of date pmg was smaller than any of the four guideline companies in terms of both total assets and revenue pmg had approximately one-third of the revenue and approximately one-fourth of the total assets of the guideline companies’ respective medians dollar_figure versus dollar_figure and dollar_figure versus dollar_figure respectively products while pmg primarily published daily and weekly newspapers it also published a few specialty publications in contrast lee enterprises and pulitzer inc complemented their daily and weekly newspapers with a wide variety of classified specialty shoppers and niche publications further three of the guideline companies heavily integrated internet news into their business models the journal register co operated news websites intending to expand its business through internet initiatives while both lee enterprises and pulitzer inc published their newspapers with associated and integrated online services pmg’s business plan did not include an internet component other differences pmg experienced greater ebitda and revenue growth than the median growth of the guideline companies during the years before date as of date however pmg shared a similar liquidity ratio with but was more highly leveraged as measured by long-term debt in relation to net_worth than the guideline companies’ median liquidity and leverage ratios c conclusion we find that mr thomson improperly relied on the guideline company method because the four guideline companies alone were not similar enough to pmg to warrant its application see eg estate of hall v commissioner t c pincite finding that the taxpayer’s experts acted reasonably in selecting six comparable companies where those companies were involved in similar businesses as and occupied similar positions within those industries as the subject company 64_tc_927 finding that the comparable companies the commissioner’s expert used were not sufficiently comparable because of differences in product mix and size operations although the mcclatchy co is arguably of sufficient similarity to pmg a single comparable company is insufficient on which to base the valuation method see estate of hall v commissioner supra pincite because mr thomson improperly relied on the market-based approach in valuing decedent’s units of pmg it is unnecessary to address the other two areas of disagreement concerning the approach’s application appropriate adjustments and discounts viii discounted cashflow method a introduction we next consider the proper application of the discounted cashflow dcf method in valuing decedent’s units given the lack of public companies comparable to pmg we agree that the dcf method is the most appropriate method under which to value the units see estate of heck v commissioner supra the dcf method is an income-based approach whereby a company’s value is measured by the present_value of future economic_income it expects to realize for the benefit of its owners estate of true v commissioner tcmemo_2001_167 after analyzing the company’s revenue growth expenses capital structure and the industry in which it operates the company’s future cashflows are estimated and their present values are calculated based on an appropriate risk-adjusted rate of return id both mr may and mr thomson rely on the method in their appraisals but disagree as to pmg’s projections whether to tax affect pmg’s earnings in calculating the company’s value cashflow adjustments the amounts to be included in the rate of return earnings adjustments to pmg’s enterprise value and the nature and amount of applicable discounts we discuss both experts’ computations in arriving at the pmg units’ fair_market_value b discounting pmg’s net free cashflow both mr thomson and mr may valued pmg’s units under the dcf method however they discounted different economic benefits of the company specifically mr thomson discounted pmg’s net ebitda beginning his calculations with pmg’s revenue for the last months ended date mr may in contrast derived the present_value of pmg’s net free cashflow7 and began his analysis with pmg’s operating income during the months ended date the parties have not distinguished between these two economic benefits against which to apply the dcf method we shall derive the present_value of pmg’s net free cashflow net cashflow however the financial statements on which the experts’ revenue and operating income numbers are based are not in evidence petitioner failed to object to and disprove the amount of pmg’s revenue as of date relied upon by mr thomson therefore we deem it to be accurate because we determine the appropriate revenue growth rate below and the experts calculated pmg’s projected operating income as a percentage of pmg’s projected revenue we shall construct our own operating income projections in discounting pmg’s net cashflow the term ‘free cash flow’ is used because this cash is free to be paid back to the suppliers of capital quick mba http www quickmba com finance free-cash-flow last visited date c projection sec_1 confidential information memorandum since the dcf method calculates the present_value of a company’s future economic_income it is imperative to use a reliable economic forecast in applying the method both parties’ experts prepared their own economic projections rather than use the date multiyear forecast wachovia bank prepared in conjunction with its cim on brief respondent argues that mr may erred in not using the cim forecast which respondent argues best projects pmg’s future income and expenses respondent does not disavow his own expert’s appraisal however which does not rely on the cim forecast we regard respondent’s continued reliance on his own expert’s appraisal as a retreat from respondent’s position regarding the use of the cim forecast we therefore need not consider the need to use it herein projected revenue growth rate a the experts’ computations in projecting pmg’s future revenue mr thomson estimated that the company’s revenue would grow by dollar_figure percent in year percent in year and percent annually during year sec_3 and he arrived at those projections by assuming an annual 8mr thomson used fiscal years ended june in his projection percent baseline growth rate based on pmg management’s statements that absent acquisitions the company grew approximately percent each year from to and was expected to continue to do so he then made two adjustments to this annual rate for year mr thomson assumed a starting revenue of dollar_figure half of the revenue estimated in pmg’s budget to account for the second half of adding to that percent of growth for that same amount to account for the first months of this resulted in dollar_figure percent of growth from pmg’s revenue for the last months ended date for year he added percent of growth to the presumed 1-percent revenue growth to reflect pmg’s acquisition of the remaining 50-percent interest in high point resulting in percent total growth for the year mr thomson calculated this percentage increase after determining that pmg grew percent in as a result of a percent acquisition that year in his report mr may projected total revenue growth for pmg of percent for its year ending date and of percent percent percent percent percent and percent for years and 9at trial mr thomson testified that the additional percent growth accounted for the revenue expected from the date high point acquisition we reject mr thomson’s contradictory testimony and rely on his written report respectively the total revenue growth rates were composed of an annual newspaper revenue growth rate of percent and a vacillating annual television revenue growth rate mr may chose a constant 4-percent newspaper revenue rate based on his assumption that pmg is going to grow at the same rate as the comparable companies long term thus aligning the newspaper revenue rate with the guideline companies’ 9-percent average implied long-term growth rate he did not include pmg’s option to acquire the remaining 50-percent interest in high point in the company’s future expected cashflow because it would be neither accretive nor dilutive to shareholder value because the price to be paid was to be fair_market_value b analysis we find mr thomson’s revenue growth projections to be more persuasive mr may chose a growth rate that he himself acknowledged was significantly higher than the company’s actual and newspaper growth percent and percent respectively in contrast mr thomson’s baseline projection derives from pmg’s historical growth absent acquisitions a reasonable benchmark given that pmg did not specifically identify to either party’s expert future acquisitions as of the valuation_date we also agree with mr thomson that revenue expected from the date completion of the high point acquisition should be included in the projections since the completion of that acquisition was foreseeable as of the valuation datedollar_figure see eg bergquist v commissioner t c pincite subsequent events are not considered to fix fair_market_value except to the extent that they were reasonably foreseeable at the date of valuation internal quotation marks omitted contrary to mr may’s position although pmg acquired the remaining 50-percent interest at fair_market_value thus not affecting the company’s balance_sheet the expected future revenue affects the company’s economic projections thereby demanding its consideration under the dcf method finally mr thomson based adjustments to the baseline projection on actual past performance and resulting effects to the company we shall rely on mr thomson’s revenue projections in valuing decedent’s units of pmg newsprint adjustment respondent next disputes mr may’s adjustment to his economic projections to account for higher industry newsprint costs because of the industry-expected rise of newsprint costs for and mr may estimated a 7-percent cost increase in and an annual 3-percent cost increase in years through he fails however to explain how he arrived at those projected costs petitioner provides no further support 10the death of high point’s president was publicly known as of the valuation_date for the annual adjustment other than referring to mr paxton’s testimony that such an adjustment may be necessary if future cashflows will differ from past cashflows because neither petitioner nor his expert mr may has convinced us as to the propriety of the adjustment we shall disregard it operating income a operating margin mr thomson projected pmg’s operating margin operating income as a percentage of revenue for year through year pincite percent of revenue he computed operating income by subtracting operating costs excluding depreciation and amortization of syndicated programming contracts which he estimated at a constant percent of revenue from revenue he derived that estimate from pmg’s budget which estimated total operating costs pincite percent of revenue and pmg’s total operating costs which were percent of revenue mr may projected an operating income profit margin of percent for and percent for all subsequent years he based his projection which shows a decrease in operating income margins on two assumptions projected annual corporate overhead expenses of percent of revenue which he arrived at by averaging pmg’s historical corporate overhead expenses between and after adjusting for nonrecurring items namely a positive claim experience for self-insured life_insurance and a gain on life_insurance from acquired companies and an increase in newspaper cost_of_goods_sold margins for expected increases in newsprint costs in and absent these two assumptions mr may stated that our projected operating income margins would have been higher than any of paxton’s historical operating margins in projecting operating costs he also factored in a projected depreciation cost of percent of revenue we do not have confidence in mr may’s projection as it is based on improper earnings and newsprint cost adjustments see supra parts vi and viii c we determine mr thomson’s analysis to be reasonable therefore we find that pmg’s projected total operating costs excluding depreciation and amortization of syndicated programming contracts are percent of revenue because we are discounting pmg’s cashflow we modify mr thomson’s forecasted operating margin to include mr may’s projected depreciation deduction of percent of revenue which we find to be a reasonable projection after examining all of the evidence we conclude that pmg’s projected operating margin i sec_36 percent of total revenue b other income expense both mr thomson and mr may adjusted pmg’s operating income to reflect other income expense from affiliate company management fees and equity in net_income of affiliate company however they disagree over whether to also add other net_income and net pension income expense as stated earlier supra part vi we disregard mr may’s exclusion of these items from pmg’s historical financial statements we adopt mr thomson’s projection of other income expense pincite percent of revenue which we consider to be reasonable d tax affecting pmg’s earnings the parties next dispute the propriety of tax affecting pmg’s earnings under the dcf method tax affecting is the discounting of estimated future corporate earnings on the basis of assumed future tax burdens imposed on those earnings dallas v commissioner tcmemo_2006_212 since most data on which stock valuation is based is derived from publicly traded c corporations appraisers may tax affect an s corporation’s earnings to reflect its s status in its stock valuedollar_figure see bogdanski federal tax valuation par e supp mr may tax affected pmg’s earnings by assuming a 39-percent income_tax rate in calculating the company’s future cashflows before discounting pmg’s future earnings to their present_value he also assumed a 40-percent marginal tax_rate in calculating the 11a c corporation’s income is subject_to income_tax at the corporate level and its shareholders must also include any received dividends in their gross_income see sec_11 sec_301 in contrast an s corporation’s income is taxed only at the shareholder level sec_1366 applicable discount rate in contrast mr thomson disregarded shareholder-level taxes in projecting both the company’s cashflows and computing the appropriate discount rate mr may failed to explain his reasons for tax affecting pmg’s earnings and discount rate and for employing two different tax_rates percent and percent in doing so absent an argument for tax affecting pmg’s projected_earnings and discount rate we decline to do so as we stated in gross v commissioner tcmemo_1999_254 the principal benefit enjoyed by s_corporation shareholders is the reduction in their total_tax burden a benefit that should be considered when valuing an s_corporation mr may has advanced no reason for ignoring such a benefit and we will not impose an unjustified fictitious corporate tax_rate burden on pmg’s future earnings e cashflow adjustments mr may defines net cashflow generally as net operating income after taxes plus depreciation and amortization expenses and minus working_capital and capital expenditures we have accepted similar definitions see eg n trust co v commissioner 87_tc_349 ndollar_figure and accept that definition but for the reasons stated supra part viii d 12indeed we are also unclear as to the source of those income_tax rates in the year in issue the highest marginal corporate tax_rate wa sec_35 percent with the highest individual tax_rate set pincite percent sec_1 b d without regard to a hypothetical corporate tax the experts disagree only as to the latter two adjustments and we discuss these modifications below capital expenditures mr thomson estimated pmg’s annual capital expenditures at dollar_figure percent of revenue for year sec_1 through he based his projection on pmg’s operating history and historical amounts discussions with pmg’s management and additions necessary to support the projected future revenue volumes mr may in contrast projected that the company’s capital expenditures would steadily increase from dollar_figure or percent of revenue in to dollar_figure or percent of revenue in mr may did not justify his projection pmg’s historical financial statements show capital expenditures purchase of property and equipment as a percentage of revenue fluctuating between and percent in percent in percent in percent in and percent in the dramatic increase in capital expenditures in resulted from a major acquisition that year the average annual capital expenditures_for the period excluding wa sec_2 percent of revenue thus we consider mr thomson’s projection of dollar_figure percent of revenue percent rounded to be reasonable and we adopt it conversely not only does mr may fail to support his projection but pmg’s financial statements do not justify his estimated increase in capital expenditures working_capital mr thomson estimated that pmg’s debt-free working_capital current_assets less current liabilities excluding current maturities of long-term debt and line of credit would remain at -2 percent of revenue throughout his projection on the basis of pmg’s historical data mr may projected that pmg’s future investment in working_capital would fluctuate however he failed to explain how he arrived at those estimates mr may’s only explanation consisted of an appendix to his report containing his projected income statement balance_sheet and cashflow statement for pmg we shall ignore mr may’s working_capital projections because of their complete lack of support after analyzing the record we are persuaded that pmg’s historical performance justifies mr thomson’s projection of working_capital levels and we find in accordance f rate of return both parties’ experts used pmg’s weighted average cost of capital wacc as the appropriate rate of return with which to 13in his report mr may expressed the wacc formula as wacc ke e kd d 1-t continued discount pmg’s expected future cashflow under the dcf method we have previously held that wacc is an improper analytical tool to value a small closely_held_corporation with little possibility of going public estate of hendrickson v commissioner tcmemo_1999_278 cf gross v commissioner supra allowing the use of wacc when the expert used the subject corporation’s actual borrowing costs to calculate the cost of debt capital component of the wacc formula neither party has indicated the likelihood of pmg’s becoming a publicly held company however because both experts used wacc as the rate of return in their analyses and neither party otherwise raised the issue we shall adopt it although we do not set a general_rule in doing so mr thomson computed a 10-percent wacc assuming a zero- percent marginal tax_rate whereas mr may calculated a wacc of percent assuming a 40-percent corporate tax_rate as stated earlier supra part viii d we shall not tax affect pmg’s expected cashflows or the discount rate we assume a zero-percent tax_rate in discounting the company’s earnings the remaining disagreements between the parties center around two components of continued where wacc weighted average cost of capital ke e kd d t leveraged cost of equity percent equity in capital structure average cost of debt percent debt in capital structure marginal tax_rate the wacc formula the method for computing pmg’s cost of equity_capital and the percentages of pmg’s total capital composed of debt and equity although the parties have not raised as an issue the size of pmg’s cost of debt capital the experts have taken different positions and we must therefore decide the issue cost of equity_capital mr may used the capital_asset pricing model formula capm to derive a 5-percent cost of equity_capital for pmg mr thomson in contrast calculated a 20-percent cost of equity_capital under the buildup methoddollar_figure we agree with mr thomson that the buildup method is the appropriate method by which to compute pmg’s cost of equity_capital the special characteristics associated generally with closely held corporate stock make capm an inappropriate formula to use in this case see eg hoffman v commissioner tcmemo_2001_109 the use 14we have stated that capm is used to estimate a discount rate by adding the risk-free rate an adjusted equity risk premium and a specific risk or unsystematic risk premium the company’s debt-free cash-flow is then multiplied by the discount rate to estimate the total return an investor would demand compared to other investments estate of klauss v commissioner tcmemo_2000_191 n under the build-up method an appraiser selects an interest rate based on the interest rate paid on governmental obligations and increases that rate to compensate the investor for the disadvantages of the proposed investment id n of capm is questionable when valuing small closely held companies although we accept mr thomson’s use of the buildup method we are not convinced as to the accuracy of his analysis to compute a cost of equity_capital of percent mr thomson first identified from ibbotson associates an equity risk premium of percent to which he added a risk-free rate of dollar_figure percent ibbotson associates stocks bonds bills and inflation yearbook ibbotson he then subtracted pmg’s projected 1-percent long-term growth rate to arrive at a minority capitalization rate after converting this result to a minority market multiple he added a 20-percent premium for control ultimately arriving at a majority discount rate for pmg of percent to this number he added a 4-percent firm specific risk premium and a 2-percent premium to account for pmg’s s corporate status we do not understand why mr thomson included pmg’s firm specific risk premium at the final step of his analysis rather than considering it along with the risk-free rate and equity risk premium we find this to be in error see trugman understanding business valuation a practical guide to valuing small to medium-sized businesse sec_250 in addition we 16the premium size represents an equity risk premium plus a small company risk premium see ibbotson associates stocks bonds bills and inflation yearbook ibbotson modify mr thomson’s control premium of percent to percent as discussed below after taking into consideration these modifications we find that pmg’s cost of equity_capital is percent cost of debt capital mr thomson estimated pmg’s pretax cost of debt pincite percent on the basis of his review of pmg’s weighted pretax cost of debt as of date and date percent and percent respectively and of the average of baa corporate bonds as of date percent he also considered pmg’s leverage its industry and the low debt financing rates in and early which were expected to rise in his expert report mr may calculated a 5-percent average cost of debt the entirety of his reasoning lies in a footnote based on company’s existing costs of debt and estimated costs of debt given the companies sic financial condition and the current interest rate environment neither expert convinced us as to the accuracy of his analysis we accept the assumptions upon which mr thomson’s calculation is based which cannot be objectionable to petitioner since mr thomson’s proposed higher cost of debt results in a lower present_value of expected cashflow see estate of heck v commissioner tcmemo_2002_34 we find that percent is a reasonable cost of debt capital for pmg percentages of total capital composed of debt and equity as part of his wacc analysis mr thomson selected percent and percent as pmg’s total capital composed of debt and equity respectively he derived those percentages after considering both pmg’s capital structure composed of 73-percent audited book debt and 27-percent audited book equity and the guideline companies’ median capital structure 16-percent debt and 84-percent equity based on market values he relied upon pmg’s own capital structure rather than on the guideline companies’ median because a minority shareholder cannot change the capital structure of the company and mr paxton’s statement that pmg would continue to be more leveraged than those companies because of future acquisitions financed with debt additionally mr thomson observed that pmg’s total capital composed of debt and equity percentages for the year immediately preceding the valuation_date were percent and percent respectively mr may determined that percentages of debt and equity in pmg’s capital structure were percent and percent respectively he provided no analysis as to how he arrived at those percentages other than to state that the percent is based on analysis guideline companies’ capital structure petitioner argues that mr thomson erroneously used book rather than market values in determining the equity and debt ratios we agree that market values of a company’s debt and equity are to be used in estimating its weighted average cost of capital see furman v commissioner tcmemo_1998_157 finding that to compute wacc it is necessary to know the market_value of the firm’s debt and equity brealey myers principles of corporate finance 7th ed however because both experts rely on the wacc formula and pmg’s own market values are unknown because of its closely held company status we must determine the appropriate debt and equity ratios on the basis of the persuasiveness of the experts’ analyses mr thomson testified that he used the company’s own capital structure because decedent could not affect pmg’s capital structure as a minority interest unitholder he explained that that decision required that he use the company’s book values as its market values were unknown in contrast despite mr may’s conclusion that the guideline companies were not comparable under the guideline company method he declared that the same companies were sufficiently comparable under the dcf method to justify using their capital structures to calculate pmg’s wacc we lend no weight to mr may’s wavering stance and therefore use pmg’s own capital structure at book_value for purposes of this case we find that 75-percent total capital composed of debt and percent total capital composed of equity is appropriate petitioner also argues that mr thomson erroneously maintained the 75-percent debt and 25-percent equity ratio throughout his analysis a ratio that violates the requirement under the cim that pmg reduce its debt over time we agree that wacc is an improper discount rate tool for a company planning to pay down its debt thereby changing its capital structure see brealey myers supra pincite however given the parties’ reliance on their own experts both of whom use the wacc formula in their respective analyses we must adopt the approach therefore we will use mr thomson’s constant wacc rate in this case although we do not intend to establish a general_rule in doing so conclusion we agree with mr thomson that the weighted average cost of capital for pmg is percent rounded as our modification to mr thomson’s cost of equity_capital determination does not materially alter this result g adjustments to pmg’s enterprise value long-term debt both experts agree that under the dcf method pmg’s long- term debt must be subtracted from the present_value of its future economic_income stream in order to arrive at the fair_market_value of pmg’s units as of the valuation_date they disagree however as to the amount of pmg’s debt as of the valuation_date mr thomson determined that pmg had dollar_figure of interest- bearing debt as of date on the basis of pmg’s comparative balance_sheet for interim period ended date mr may meanwhile concluded that pmg had dollar_figure rounded of net debt as of date relying on pmg’s internally prepared financial statements for the months ended date mr thomson and mr may both arrive at their debt numbers on the basis of balance sheets for interim periods that are not in evidence because neither party objects to the other’s debt number we deem the parties to have conceded the numbers as accurate therefore we must determine which expert provided a more reliable long-term debt calculation neither expert supports his conclusion with an explanation after examining the record we find that the experts generally included the same categories of obligations in their pmg debt calculations and the difference apparently is because of the dates of the financial data used because we have already concluded that pmg’s date unaudited financial statement provides the most relevant information we shall adopt mr thomson’s long-term debt conclusion of dollar_figure moreover mr may identified differing debt amounts throughout his report we will not rely on a consistently changing number especially one that mr may fails to justify working_capital deficit mr may adjusted pmg’s marketable minority enterprise value by dollar_figure rounded to reflect pmg’s working_capital excess or deficit he determined that as of the valuation_date pmg’s working_capital was underfunded by dollar_figure rounded after comparing pmg’s working_capital level with the guideline companies’ median ratio of working capital-to-sales he applied this adjustment to his results under both the guideline company method and the dcf method justifying its need only under the former mr thomson did not make a similar adjustment under either valuation method we do not find mr may’s analysis to be persuasive mr may once again failed to explain why the public companies that he deemed to be not comparable to pmg under the guideline company method provide a sufficient comparison upon which to base a working_capital adjustment we lend little weight to his seemingly contradictory positions in addition although explaining the need for a working_capital adjustment under the guideline companies methodology he failed to do so under the dcf method despite applying the adjustment to the results under both methods for these reasons we disregard his working_capital deficit adjustment s_corporation benefits mr may made the following three adjustments to his result under the dcf method to account for certain shareholder benefits associated with pmg’s s_corporation_election adding dollar_figure to account for s shareholder tax savings on all future projected distributions in excess of tax distributions adding dollar_figure to reflect the future value of the company’s deductible goodwill discounted back to the valuation_date and adding dollar_figure to account for the company’s extra marginal debt tax shield petitioner argues that such adjustments are proper under gross v commissioner tcmemo_1999_254 in which we stated that the principal benefit that shareholders expect from an s_corporation_election is a reduction in the total_tax burden imposed on the enterprise and that such savings ought not be ignored in valuing an s_corporation petitioner argues that with the aforementioned three adjustments mr may’s valuation of pmg’s units reflects the full economic value of pmg’s s_corporation tax status thus satisfying our directive in gross mr thomson made no similar adjustments although correctly cited by petitioner mr may erred in implementing our directive in the case in gross one of the taxpayer’s experts criticized the commissioner’s expert for not accounting for the known payment of taxes in valuing the subject s corporation’s earnings under the dcf method because he assumed a zero-percent corporate tax_rate interpreting the taxpayer’s expert as arguing that the avoided c_corporation tax must be taken into account as a hypothetical expense in addition to the shareholder level taxes actually imposed on the s corporation’s shareholders when valuing an s_corporation we concluded that the taxpayer’s expert has not convinced us that such an adjustment is appropriate as a matter of economic theory or that an adjustment equal to a hypothetical corporate tax is an appropriate substitute for certain difficult to quantify disadvantages that he sees attaching to an s_corporation_election we believe that the principal benefit that shareholders expect from an s_corporation_election is a reduction in the total_tax burden imposed on the enterprise the owners expect to save money and we see no reason why that savings ought to be ignored as a matter of course in valuing the s_corporation id thus we found such savings properly reflected through the imposition of a zero-percent corporate tax_rate in valuing s_corporations under the dcf method our conclusion did not address the propriety of imposing other adjustments such as those made by mr may to pmg’s enterprise value to similarly reflect such tax savings petitioner fails to convince us of the accuracy of mr may’s adjustments and therefore we disregard them stock_options outstanding as of the valuation_date both experts acknowledged pmg’s stock_option program which was in effect as of the valuation_date in their respective valuation analyses they disagreed however as how to best measure its impact on the fair_market_value of the company’s units to determine the units’ fair_market_value before discounting for lack of marketability mr may assumed that all of the outstanding options would vest and subtracted the expected proceeds from the option exercise an in-the-money value of dollar_figure rounded from pmg’s enterprise value in contrast mr thomson did not account for the outstanding options’ strike_price rather and without explanation he calculated pmg’s per unit fair_market_value by dividing the fair_market_value of pmg’s members’ equity by the total number of issued and outstanding fully diluted units as of the valuation_date after reviewing the evidence it seems that his calculation rests upon the same treasury_stock method assumption used in mr paxton’s date valuation report namely that an option exercise causes a company to use the resulting proceeds to repurchase shares at the prevailing market price and issue a mix of new and repurchased shares to meet its obligation relying on this assumption mr thomson appears to have concluded that money received from the option exercise would not increase pmg’s cashflows the exercise would result solely in an increased number of outstanding units mr thomson has not convinced us that the above assumption reflects how pmg operates its stock_option program and mr paxton’s report does not provide an answer therefore we shall adopt mr may’s approach but not his numbers in estimating the dilutive impact of the options outstanding h discounts the parties do not dispute that in valuing the units it is appropriate to take account of both a minority discount and a lack of marketability discount indeed we have accepted both discounts when valuing stock of closely held corporations see estate of newhouse v commissioner t c pincite the parties differ however on the size of and with respect to the minority discount the method of application of the discounts as a preliminary matter we note that although similar there is a discernible difference between the two discounts as articulated in estate of andrews v commissioner t c pincite the minority shareholder discount is designed to reflect the decreased value of shares that do not convey control of a closely_held_corporation the lack of marketability discount on the other hand is designed to reflect the fact that there is no ready market for shares in a closely_held_corporation those discounts should not be combined when applied to the result under a valuation approach estate of magnin v commissioner tcmemo_2001_31 rather to avoid distorting the valuation analysis the minority discount should be applied first followed by the lack of marketability discount id mr thomson applied a 17-percent minority discount to his result under the dcf method on the basis of studies of control premiums since he believes the inverse of a control premium equates to a minority interest discount he then applied a percent marketability discount to reach an aggregate minority interest value in pmg of dollar_figure as of the valuation_date in contrast mr may applied only one discount under his dcf analysis a 30-percent lack of marketability discount he found a specific minority discount unnecessary because the dcf methodology is derived based on cashflows that we assume would accrue pro_rata to all equity holders therefore the resulting firm value is on a minority interest basis and needs no further adjustment to reflect a minority interest value we discuss each discount below minority interest discount mr thomson applied a 17-percent minority interest discount to the fair_market_value of pmg’s members equity on a controlling_interest basis that he calculated under the dcf methodology he applied the discount so as to reflect the decline in value of decedent’s units given the lack of control inherent in her minority interest to calculate the discount size and concluding that a minority interest discount is the mathematical inverse of a control premium he reviewed statistics compiled 17assuming that a minority discount is the inverse of a control premium a minority discount can be represented mathematically as - control premium see continued in mergerstat review on control premiums_paid in mergers and acquisitions between and he found the following the median percent premium paid for all industries in based on transactions and based on transactions wa sec_34 percent and percent respectively the overall median percent premium paid for transactions in based on transactions and based on transactions where the purchase_price was between dollar_figure and dollar_figure wa sec_30 percent and percent respectively and within the printing and publishing services industry during and one transaction had a premium of percent and the average premium of the five additional transactions wa sec_67 percent on the basis of those statistics and general factors that affect a control premium’s size he concluded that a 20-percent control premium was reasonable for a majority investment in pmg which equated to a 17-percent minority interest discount mr may did not apply a specific minority interest discount under his dcf analysis because we generally follow mr thomson’s dcf approach which derives pmg’s members’ equity on a controlling basis we agree that a minority discount is appropriate in valuing decedent’s 15-percent minority interest in pmg cf estate of continued trugman understanding business valuation a practical guide to valuing small to medium-sized businesse sec_265 jung v commissioner t c pincite if an expert’s dcf calculations are on a minority basis no minority discount should be applied to the resulting values we disagree however with mr thomson’s analysis mr thomson only vaguely supported his chosen control premium with the above-referenced statistics mr thomson determined a control premium for pmg that is percentage points below the median control premium paid for transactions in all industries and percentage points below control premiums_paid in pmg’s own industry he provided no explanation as to why he chose such a comparatively low control premium besides listing general factors that affect a control premium’s size we cannot justify mr thomson’s control premium and resulting minority interest discount without a more comprehensive explanation since the parties are in general agreement that a minority discount is appropriate we determine a 23-percent minority discount to the equity value of pmg computed on a 30-percent controlling_interest basis under the dcf methoddollar_figure lack of marketability discount mr thomson determined a 31-percent lack of marketability discount after reviewing seven independent restricted_stock 18thirty percent is near the lower end of the range of medians and means he found studies which report average and median lack of marketability discounts in restricted_stock transactions those studies show an average discount of percent mr thomson chose a percent discount based on among other things pmg’s established name and reputation its upward trend in distributions and its trend of redeeming shares mr may computed a 30-percent lack of marketability discount based on the same seven studies plus four20 additional restricted_stock studies and two pre-ipo studiesdollar_figure in selecting a discount size he observed that the restricted_stock studies report a smaller average discount than do the pre-ipo studies he also noted that pmg’s stock was significantly more restricted and more likely to be held for a longer period of time than the studied restricted_stock characteristics leading to a higher lack of marketability discount for pmg’s units he therefore chose a 30-percent discount which fell within the range of average discounts percent - percent found by the restricted_stock studies 19the seven studies are sec institutional investor study gelman study trout study moroney study maher study silber study and management planning study 20the additional restricted_stock studies are standard research consultants willamette management associates fmv opinions and columbia financial advisors 21the pre-ipo studies are emory and valuation advisors we have previously disregarded experts’ conclusions as to marketability discounts for stock with holding periods of more than years when based upon the above-referenced studies see furman v commissioner tcmemo_1998_157 finding the taxpayer’s reliance on the restricted_stock studies in calculating a lack of marketability discount to be misplaced since owners of closely held stock held long term do not share the same marketability concerns as restricted_stock owners with a holding_period of years given both experts’ reliance on the studies however we shall accept them as setting the benchmark discount size for decedent’s units we find a 31-percent lack of marketability discount to be appropriate ix conclusion we shall redetermine a deficiency in federal estate_tax commensurate with our finding that the value of the shares as of the valuation_date was dollar_figure see appendix decision will be entered under rule projected items revenue operating income op margin other income expense of revenue adjusted operating income cashflow adjustments depreciation of revenue - working_capital additions -2 of revenue - capital expenditures of revenue yearend cashflow discount rate wacc present_value interest factor n present_value of cashflows - - appendix valuation of big_number units of paxton media group llc as of date ltm ended date year year year year year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total present_value of cashflows year - year dollar_figure present_value of reversion big_number dollar_figure - total present_value of all future cashflows long-term debt enterprise value of pmg w o discount value less in-the-money value of option sec_1 value with minority discount value with lack of marketability discount value of each unit value of big_number units last month sec_1 dollar_figure-dollar_figure x dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number
